Mr. Justice Morris
delivered tbe opinion of tbe Court:
1. With reference to tbe first ground, it is conceded tbat there was no such specific offense at tbe common law as tbat with wbicb the plaintiff in error was here charged; but it is claimed tbat there was one similar to it, tbat of driving a carriage through a populous and crowded street in a city at such rate of speed of in such manner as to endanger the safety of tbe inhabi.tants, wbicb is said to amount to a breach of tbe peace and to be an indictable offense, for which a constable might arrest tbe offender without warrant. Cited in support of this proposition are tbe cases of United States v. Hart, Pet. C. C. 390, Fed. Cas. No. 15,316; Com. v. Worcester. 3 Pick. 473; McInerney v. Denver, 17 Colo. 302, 29 Pac. 516; Callan v. Wilson, 127 U. S. 540, 32 L. ed. 223, 8 Sup. Ct. Rep. 1301. And it is argued tbat, inasmuch as tbe offense is such a crime, the 3d Amendment to tbe Federal Constitution, wbicb provides tbat "tbe trial of all crimes, except in cases of impeachment, shall be by jury,” and *326the 6th Amendment to the Constitution, which provides that “in all criminal prosecutions the accused shall enjoy the right to a speedy and public trial by an impartial jury of the State and district wherein the crime shall have been committed,” imperatively require that such offense shall be tried by a jury.
But this argument is more plausible than substantial; and it is an argument that has been repeated in vain ever since the Constitution of the United States went into force. There is not, and there never was, any such criminal offense known to the common law as that of fast driving, even on the streets of a great city. The offense that was known to the common law was that of fast driving in such manner and under such circumstances as to endanger the lives of the inhabitants. Fast driving of itself was never an offense at common law. Its denunciation, therefore, by municipal ordinance is not the conversion of a common-law offense into a violation of municipal ordinance. But even if such were the case, it would not follow that the municipal ordinance is a nullity. What Judge Dillon says in his excellent work on Municipal Corporations in this regard, after a full consideration of the authorities, must suffice here without further consideration by us of the authorities in detail. He says: “Where the act is, in its nature, one which constitutes two offenses, one against the State and one against the municipal government, the latter may be constitutionally authorized to punish it, though it be also an offense under the State law.” 1 Dill. Mun. Corp. 4th ed. § 368. And this necessarily implies that, in the punishment of offenses made such by municipal ordinance, the municipality may properly proceed in its own summary way by the summary processes by which alone it can enforce its ordinances. For it must-be noted that municipal ordinances as such have nothing to do with the State or the State with them, except, of course, that the State may override and nullify them, or may specifically provide means for their enforcement. But, in the absence of State legislation to that effect, municipal ordinances cannot be enforced through State legislation; and trial by jury is exclusively one of the processes of the State, and not of the municipality. If, therefore, the off *327fense of fast driving- was not such at common law, but is only made such by municipal ordinance in this and other similar cases, we do not find that the Constitution of the United States has anything to do wdth the method of its punishment. We do not mean to be understood, however, as holding that there may not be fast driving under such circumstances and in such manner as to constitute a criminal offense, even of a heinous nature, and to make it the subject of indictment by a grand jury. But there must be such circumstances as to constitute the act as virtually a breach of the peace.
2. But it is contended in the next place that the act of Congress requires by its terms or by necessary implication that this case should be tried by a jury, since, although the fine is less than $50, which is the limit of the pecuniary penalty that justifies a demand for a jury, yet the act also provides for the infliction of an imprisonment which may last for more than thirty days as a punishment. As already stated, the penalty provided for a violation of the municipal ordinance in question is a fine of not less than $1 and not more than $40 for each offense, and there is no provision for any imprisonment whatever. The Code [§ 44] however, provides that “in all cases where the said [police] court shall impose a fine, it may, in default of the payment of the fine imposed, commit the defendant for such a term as the court thinks right and proper, not to exceed one year.” And it is argued that this provides for an alternative punishment by imprisonmnt for thirty days or more, and therefore entitles a party to a trial by jury. The vice of this argument is so patent that it requires no great amount of consideration. If it were well founded, every violation of a municipal ordinance would have to be tried by a jury; for it would always be in the power of the accused to refuse to pay a fine imposed, and thereby to force an imprisonment, if the municipal ordinance is not to become a nullity and a mockery. The result of such a contention as this, if established, it is unnecessary to describe. It must suffice to say that, under such a construction of the law, which would practically allow a party to take advantage of his own wrong, municipal ordinances would become *328worthless and municipal chaos would take the place of law. and order. The condition which would be superinduced would be intolerable.
But plainly the law means nothing of this kind. Imprisonment is not provided either by the ordinance or by the Code as an alternative punishment; but imprisonment is very properly provided as the only available mode for the enforcement of the fines imposed as punishment. Without it there would be no practicable means for the enforcement of fines. When imprisonment is provided as an alternative punishment, it is proper so to state, and it is so stated in the laws and ordinances. Imprisonment could not be imposed in this case primarily; and it is always competent for the party to avoid it by paying his fine. It would not be competent for him to avoid it if it were originally imposed as punishment.
3. It is objected, in the third place, that, if the appellant is not guilty of a crime or misdemeanor which entitles him to a trial by jury under the Constitution, then he has incurred ■only a. civil liability, in the nature of a petty debt, which, being more than $20 in his case, entitles him to a trial by jury under article 7 of Amendments to the Constitution, which provides that “in suits at common law, where the value in controversy shall exceed $20, the right of trial by’ jury shall be preserved.” This argument, although advanced with apparent earnestness, requires no serious consideration by us. The fine imposed for the violation of municipal ordinance, although likened in some adjudicated cases for some purposes to a civil liability, is not such in its essence, but a penalty or punishment imposed for a criminal or quasi-criminal offense; not a criminal offense in the sense of the Constitution, but a petty criminal offense made such by municipal ordinance. The right of a municipality, under legislative authority or by immemorial usage, to prohibit certain actions as offenses against it is undoubted and beyond question. Such acts so prohibited become offenses; but they are not the criminal offenses to which the Constitution of the United States extends the privilege of trial by jury, and they can in no proper sense be regarded as creating a purely civil liability. It *329must be held that violations of the police regulations of municipalities made for the preservation of good order are criminal offenses, and punishable as such, although in their nature of a petty class, not cognizable in the tribunals of the common law.
We are of opinion that the action of the Police Court of the 'District of Columbia in the premises was according to law, and that its judgment should be affirmed. And ii is so ordered.